                 Case 2:20-cr-00193-KJM Document 32 Filed 10/30/20 Page 1 of 5

 1 McGREGOR W. SCOTT
   United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorneys
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11 UNITED STATES OF AMERICA,                             Case No. 2:20-CR-0193-KJM

12                                Plaintiff,
                                                         STIPULATION AND [PROPOSED] PROTECTIVE
13                          v.                           ORDER REGULATING DISCOVERY

14 MARTIN CERVANTES VASQUEZ,
   ALBERTO GONZALEZ SALGADO, and
15 ISAIAH ALBERTO SALGADO,

16                                Defendants.

17

18

19          Pursuant to Federal Rule of Criminal Procedure 16(d), the United States, by and through

20 Assistant U.S. Attorney David W. Spencer, and defendants Martin Cervantes Vasquez, Alberto

21 Gonzalez Salgado, and Isaiah Alberto Salgado, through their respective counsel of record (“Defendants”

22 and “Defense Counsel”), stipulate and agree, and respectfully request that the Court order as follows.

23          1.      This Court may enter protective orders pursuant to Rule 16(d) of the Federal Rules of

24 Criminal Procedure, and its general supervisory authority;

25          2.      The Government has in its possession audio recordings, video recordings, and

26 photographs that identify a law enforcement undercover agent and/or confidential source by voice or by

27 photograph/video. Production of this material is either required under the Government’s discovery

28 obligations, or even if not required, may facilitate the Defendants’ trial preparation. This discovery will


      STIPULATION AND [PROPOSED] ORDER                   1
      REGULATING DISCOVERY
                 Case 2:20-cr-00193-KJM Document 32 Filed 10/30/20 Page 2 of 5

 1 be considered “Protected Material” as described in this stipulation and order, as will any other discovery

 2 marked as Protected Material.

 3          3.      The purpose of this stipulation and order is to establish the procedures that must be

 4 followed by Defense Counsel, any designated employees, and any other individual who receives access

 5 to any Protected Material in this case and the information therein.

 6          4.      The Government shall produce the aforementioned Protected Material to Defense

 7 Counsel, designating the discovery with the bates prefix, “CERVANTES_PM_.” This discovery, and

 8 any subsequent material discovered by the Government to Defense Counsel using the bates-prefix, shall

 9 be considered Protected Material.

10          5.      All Protected Material in this case is now and will forever remain the property of the

11 Government. It is entrusted to Defense Counsel only for purposes of representing his/her Defendant

12 during the pendency of this case.

13          6.      Defense Counsel shall not give any Protected Material to any person other than Defense

14 Counsel’s staff assisting in preparation of the present case. The term “staff” shall explicitly include only

15 attorneys, paralegals, legal assistants, retained experts, and investigators assisting Defense Counsel in

16 the present matter. The term excludes any other defendant in this matter or any other pending matter

17 against the Defendants; any person involved in any case in which discovery concerning the Defendants

18 is produced; and any other person other than those specifically authorized to see Protected Material

19 under this paragraph.

20          7.      Any person receiving access to the Protected Material from Defense Counsel shall be

21 bound by the same obligations as Defense Counsel and, further, may not give any Protected Material to

22 anyone.

23          8.      No members of any of the Defendants’ family, friends of the Defendants, personal or

24 professional associates of the Defendants, or any other person affiliated with the Defendants shall be

25 given access to any Protected Material or its contents in any manner, for any reason.

26          9.      Defense Counsel may make copies of Protected Material and may take written or typed

27 notes summarizing it in connection with preparation of the case. If necessary to the litigation of the

28 instant matter, Defense Counsel may also have audio or video forms of Protected Material transcribed.


      STIPULATION AND [PROPOSED] ORDER                   2
      REGULATING DISCOVERY
               Case 2:20-cr-00193-KJM Document 32 Filed 10/30/20 Page 3 of 5

 1 All notes, copies, duplicates, summaries, transcripts, or other representations of or concerning the

 2 information in the Protected Material comprises “Protected Material” itself, must be affixed with the

 3 corresponding bates numbers and the “Protected Material” ledger, and is subject to all terms of this

 4 stipulation and order.

 5          10.     Defense Counsel shall maintain a list of persons to whom any Protected Material is being

 6 or has been given. Such persons shall be provided with a copy of the executed version of this stipulation

 7 and order, shall sign their full names to a copy, and shall in writing acknowledge that they understand its

 8 terms and are bound by it. If Defense Counsel is replaced for any reason, or if new counsel is appointed

 9 in any phase of the matter, the new counsel shall not have access to any Protected Material until and

10 unless they sign a copy of this stipulation and order, under the terms described in this paragraph.

11          11.     Defense Counsel may use the Protected Material in the defense of his/her Defendant in

12 the instant case in any manner deemed essential to adequately represent him or her (i.e., in motions that

13 are filed under seal, if necessary; in ex-parte applications as may be needed; and in reproducing and

14 summarizing Protected Material for use in trial preparation summaries, exhibits and as evidence, as may

15 be needed), consistent with this stipulation and order as it shall be originally prepared and signed.

16          12.     In the event Defense Counsel needs to use any Protected Material in a manner not

17 authorized under this stipulation and order, Defense Counsel is entitled to seek to have this stipulation

18 and order amended by the District Court, after having given notice to counsel for the Government, in a

19 hearing before the District Court, in order to meet the obligations under the Sixth Amendment to the

20 United States Constitution.

21          13.     Defense Counsel and any authorized members of Defense Counsel’s staff are authorized

22 to review with his/her Defendant the contents of the Protected Material. Defense Counsel and

23 authorized members of her staff, however, are prohibited from in any way giving his/her Defendant any

24 Protected Material or any memorialization of the content of any of it, such as: any of the Protected

25 Material itself; copies of any of the Protected Material; copies of excerpts of any of the Protected

26 Material; or summaries of any of the Protected Material. This prohibition will not extend to the

27 / / /

28 / / /


      STIPULATION AND [PROPOSED] ORDER                   3
      REGULATING DISCOVERY
               Case 2:20-cr-00193-KJM Document 32 Filed 10/30/20 Page 4 of 5

 1 Defendant viewing the Protected Material in open court should any of these materials or summaries

 2 thereof be used in the litigation of this case.

 3                                                    Respectfully Submitted,
 4                                                    McGREGOR W. SCOTT
                                                      Acting United States Attorney
 5
     DATE: October 28, 2020                           /s/ David W. Spencer____
 6                                                    DAVID W. SPENCER
                                                      Assistant U.S. Attorney
 7

 8
     Dated: October 28, 2020                          _/s/ Toni L. White__________
 9                                                    TONI L. WHITE
                                                      Attorney for defendant Martin Cervantes Vasquez
10

11 Dated: October 28, 2020                            _/s/ Hannah R. Labaree____
12                                                    HANNAH R. LABAREE
                                                      Attorney for defendant Alberto Gonzalez Salgado
13

14 Dated: October 28, 2020                            _/s/ David D. Fischer_________
                                                      DAVID D. FISCHER
15                                                    Attorney for defendant Isaiah Alberto Salgado
16

17

18

19

20

21

22

23

24

25

26

27

28


      STIPULATION AND [PROPOSED] ORDER                4
      REGULATING DISCOVERY
              Case 2:20-cr-00193-KJM Document 32 Filed 10/30/20 Page 5 of 5

 1                                                      ORDER

 2          Based upon the agreement of the parties and pursuant to Rule 16(d) of the Federal Rules of

 3 Criminal Procedure, the Court adopts the proposed stipulation regulating certain discovery in this case.

 4 IT IS HEREBY ORDERED that each of the terms described in the stipulation of the parties shall govern

 5 the Protective Material as defined in the stipulation in this case.

 6          IT IS SO ORDERED.

 7

 8                 October 29
            DATED:______________, 2020________
                                                                                           __________
                                                                                           _____
 9                                                        The H
                                                              Ho
                                                              Honorable
                                                               onorable Jeremy D. Peterson
                                                          UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
